                                   1

                                   2

                                   3

                                   4                             UNITED STATES DISTRICT COURT
                                   5                           NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7     KEVIN A. GEARHART,                             Case No. 18-cv-06017-WHO (PR)

                                   8
                                                       Petitioner,                      ORDER GRANTING
                                                                                        RESPONDENT’S MOTION TO
                                   9
                                                 v.                                     DISMISS;
                                  10     ROSEMARY NDOH,                                 ORDER DIRECTING PETITIONER
                                                                                        TO FILE A RESPONSE
                                  11
                                                       Respondent.
                                                                                        Dkt. No. 10
                                  12
Northern District of California
 United States District Court




                                  13

                                  14                                        INTRODUCTION

                                  15          Petitioner Kevin Gearhart seeks federal habeas relief from his state convictions.

                                  16   Respondent moves to dismiss the petition for such relief on grounds that the claims it

                                  17   contains are procedurally defaulted or unexhausted or both. (Dkt. No. 10.) Gearhart has

                                  18   not filed an opposition, even though he was granted additional time to file one. (Dkt. No.

                                  19   12.)

                                  20          Respondent’s motion is GRANTED. The procedurally defaulted claims are

                                  21   DISMISSED. Gearhart will be given time to exhaust his unexhausted claims, but he must

                                  22   comply with the instructions in this order. On or before September 16, 2019, Gearhart

                                  23   must inform the Court in writing how he wishes to proceed. If he fails to do so, this

                                  24   action will be dismissed for failure to prosecute.

                                  25                                        BACKGROUND

                                  26          In 2014, Gearhart was convicted in state court of committing sex crimes against

                                  27   children and received a sentence of 95 years to life in state prison. His attempts to

                                  28   overturn his convictions in state court were unsuccessful. This federal habeas petition
                                   1   followed.
                                   2          Gearhart raised two claims on direct review in state court, only one of which
                                   3   appears in his federal habeas petition. The other claims he raises for federal review were
                                   4   presented to the state supreme court by way of a habeas petition.
                                   5                                          DISCUSSION
                                   6          Gearhart raises six claims in his federal petition: (i) the admission of child sexual
                                   7   abuse accommodation syndrome (CSAAS) evidence violated his right to due process;
                                   8   (ii) his confession was coerced; (iii) the admission of evidence of prior bad acts violated
                                   9   his right to due process; (iv) the prosecutor committed misconduct; (v) defense counsel
                                  10   rendered ineffective assistance; and (vi) his accusers had a motive to testify falsely. (Pet.,
                                  11   Dtk. No.1 at 5-6, 12.)
                                  12          Respondent contends the claims are barred as unexhausted or procedurally
Northern District of California
 United States District Court




                                  13   defaulted.
                                  14   i.     Admission of CSAAS Evidence
                                  15          Gearhart claims the admission of CSAAS evidence violated his right to due process.
                                  16   (Pet., Dkt. No. 1 at 5.) This claim was presented to the state supreme court by way of a
                                  17   petition for direct review, but respondent contends the claim remains unexhausted,
                                  18   Gearhart not having presented it to the state court as a federal claim. (Mot. to Dismiss
                                  19   (MTD), Dkt. No. 10 at 9.)
                                  20          Prisoners in state custody who wish to challenge collaterally in federal habeas
                                  21   proceedings either the fact or length of their confinement are first required to exhaust state
                                  22   judicial remedies, either on direct appeal or through collateral proceedings, by presenting
                                  23   the highest state court available with a fair opportunity to rule on the merits of every claim
                                  24   they seek to raise in federal court. See 28 U.S.C. § 2254(b), (c); Rose v. Lundy, 455 U.S.
                                  25   509, 515-16 (1982). In fact, a federal district court may not grant the writ unless state
                                  26   court remedies are exhausted or there is either “an absence of available state corrective
                                  27   process” or such process has been “rendered ineffective.” See 28 U.S.C. § 2254(b)(1)(A)-
                                  28   (B).
                                                                                      2
                                   1          In support of his claim, Gearhart cited one federal case, Frye v. United States, 293
                                   2   F. 1013 (1923) in his state petition. In Frye, the U.S. Supreme Court, acting on a direct
                                   3   federal appeal, ruled that expert testimony on a “systolic blood pressure deception test”
                                   4   was inadmissible because the test had “not yet gained such standing and scientific
                                   5   recognition among physiological and psychological authorities” to justify admission of
                                   6   testimony regarding it. Id. at 1014. The case does not cite to the Constitution or to any
                                   7   constitutional theory.
                                   8          Gearhart has not exhausted his claim, despite his citation to Frye. To exhaust a
                                   9   claim for purposes of federal habeas review, it is not enough to merely present a claim to
                                  10   the state’s highest court. A petitioner also must apprise the state’s highest court that he is
                                  11   making a claim under the U.S. Constitution, and describe “both the operative facts and the
                                  12   federal legal theory on which his claim is based so that the state courts have a ‘fair
Northern District of California
 United States District Court




                                  13   opportunity’ to apply controlling legal principles to the facts bearing upon his
                                  14   constitutional claim.” Kelly v. Small, 315 F.3d 1063, 1066 (9th Cir. 2003) (citations and
                                  15   internal quotation marks omitted). Mere “general appeals to broad constitutional
                                  16   principles, such as due process, equal protection, and the right to a fair trial,” do not
                                  17   establish exhaustion. Hiivala v. Wood, 195 F.3d 1098, 1106 (9th Cir. 1999) (citation
                                  18   omitted). A “citation to either a federal or state case involving the legal standard for a
                                  19   federal constitutional violation is sufficient to establish exhaustion.” Castillo v.
                                  20   McFadden, 399 F.3d 993, 999 (9th Cir. 2005).
                                  21          Respondent is correct that this claim was not exhausted. Gearhart’s citation to
                                  22   Frye, a decision that does not in any way discuss the Constitution or federal law, does not
                                  23   qualify as an announcement of a “federal legal theory.” He will be given an opportunity to
                                  24   exhaust this claim.
                                  25   ii.    Admission of Confession
                                  26          Gearhart claims the admission of his coerced confession at trial violated his
                                  27   constitutional rights. (Pet., Dkt. No. 1 at 5.) This claim was not raised on direct appeal,
                                  28   but rather by way of a habeas petition to the state supreme court, which denied the petition
                                                                                      3
                                   1   with citations to People v. Duvall, 9 Cal. 4th 464, 474 (Cal. 1995); In re Dixon, 41 Cal. 3d
                                   2   756, 759 (Cal. 1953); and In re Swain, 34 Cal. 2d 300, 304 (Cal. 1949).
                                   3          Respondent contends the state court’s citation to Dixon renders this claim
                                   4   procedurally defaulted. (Dkt. No. 10 at 10.)
                                   5          a.     Procedural Default Principles
                                   6          Federal habeas relief is not available if a claim is procedurally defaulted, that is, if a
                                   7   state denied claims because a petitioner failed to comply with the state’s requirements for
                                   8   presenting claims. Coleman v. Thompson, 501 U.S. 722, 731-32 (1991). The state’s
                                   9   grounds for denying the claim “must be independent of the federal question and adequate
                                  10   to support the judgment.” Id. at 729. A state procedural bar is “adequate” if it is “clear,
                                  11   consistently applied, and well-established at the time of the petitioner’s purported default.”
                                  12   Calderon v. U.S. Dist. Ct. (Bean), 96 F.3d 1126, 1129 (9th Cir. 1996) (quoting Wells v.
Northern District of California
 United States District Court




                                  13   Maass, 28 F.3d 1005, 1010 (9th Cir. 1994)).
                                  14          The state carries the initial burden of adequately pleading “the existence of an
                                  15   independent and adequate state procedural ground as an affirmative defense.” Bennett v.
                                  16   Mueller, 322 F.3d 573, 586 (9th Cir. 2003). If the state meets this requirement, the burden
                                  17   then shifts to the petitioner “to place that defense in issue,” which the petitioner may do
                                  18   “by asserting specific factual allegations that demonstrate the inadequacy of the state
                                  19   procedure, including citation to authority demonstrating inconsistent application of the
                                  20   rule.” Id. If the petitioner meets this burden, “the ultimate burden” of proving the
                                  21   adequacy of the state bar rests with the state, which must demonstrate “that the state
                                  22   procedural rule has been regularly and consistently applied in habeas actions.” Id.
                                  23          To overcome a claim of procedural default, petitioner must establish either
                                  24   (1) cause for the default, and prejudice, or (2) that failure to consider the defaulted claims
                                  25   will result in a “fundamental miscarriage of justice.” Harris v. Reed, 489 U.S. 255, 262
                                  26   (1989).
                                  27          To show cause for a procedural default, the petitioner must “show that some
                                  28   objective factor external to the defense impeded” his efforts to comply with the state
                                                                                      4
                                   1   procedural rule. Murray v. Carrier, 477 U.S. 478, 488 (1986). For cause to exist, the
                                   2   external impediment must have prevented the petitioner from raising the claim. See
                                   3   McClesky v. Zant, 499 U.S. 467, 497 (1991).
                                   4          To show prejudice, a petitioner bears “the burden of showing not merely that the
                                   5   errors [complained of] constituted a possibility of prejudice, but that they worked to his
                                   6   actual and substantial disadvantage, infecting his entire [proceeding] with errors of
                                   7   constitutional dimension.” White v. Lewis, 874 F.2d 599, 603 (9th Cir. 1989) (citing
                                   8   United States v. Frady, 456 U.S. 152, 170 (1982)). If the petitioner fails to show cause, the
                                   9   court need not consider whether the petitioner suffered actual prejudice. Engle v. Isaac,
                                  10   456 U.S. 107, 134 n.43 (1982).
                                  11          To show a “fundamental miscarriage of justice,” a petitioner must show that the
                                  12   constitutional error of which he complains “has probably resulted in the conviction of one
Northern District of California
 United States District Court




                                  13   who is actually innocent.” Bousley v. United States, 523 U.S. 614, 623 (1998) (citing
                                  14   Murray, 477 U.S. at 496). “Actual innocence” is established when, in light of all the
                                  15   evidence, “it is more likely than not that no reasonable juror would have convicted [the
                                  16   petitioner].” Id. at 623 (quoting Schlup v. Delo, 513 U.S. 298, 327-28 (1995)). “‘[A]ctual
                                  17   innocence’ means factual innocence, not mere legal insufficiency.” Id. at 623. A
                                  18   petitioner can make a showing of “actual innocence” by presenting the court with new
                                  19   evidence which raises a sufficient doubt as “to undermine confidence in the result of the
                                  20   trial.” Schlup, 513 U.S. at 324.
                                  21          b.     Application of Procedural Default Principles
                                  22          Respondent is correct that this claim is procedurally defaulted. The state supreme
                                  23   court cited Dixon, which bars from state habeas review those claims that could have been
                                  24   raised on direct appeal. Id., 41 Cal. 2d at 759. The U.S. Supreme Court has held that
                                  25   California’s rule barring claims that could have been raised on direct appeal, as announced
                                  26   in In re Dixon, is an adequate and independent state ground for the denial of habeas relief.
                                  27   Johnson v. Lee, 136 S. Ct. 1802, 1806 (2016).
                                  28
                                                                                     5
                                   1          Now that the state has met its burden to adequately plead the existence of a valid
                                   2   state procedural bar, it is Gearhart’s burden to show cause and prejudice or that a
                                   3   fundamental miscarriage of justice will result if the claim is not adjudicated on the merits.
                                   4          Gearhart has not done so. In fact, he has made no contentions regarding procedural
                                   5   default. He did not file an opposition to the dismissal motion, despite being given an
                                   6   extension of time to file one. (Dkt. No. 12.) He did file a motion for an evidentiary
                                   7   hearing, but it does not address procedural default. (Dkt. No. 13.) Gearhart therefore has
                                   8   not shown cause or prejudice, nor has he shown that a failure to adjudicate the claim will
                                   9   result in a fundamental carriage of justice. His claim regarding his allegedly coerced
                                  10   confession is DISMISSED.
                                  11   iii.   Admission of Prior Bad Acts
                                  12          Gearhart claims evidence of prior bad acts should not have been admitted at trial.
Northern District of California
 United States District Court




                                  13   He contends the bad acts were “remote, dissimilar and unduly prejudicial” and their
                                  14   admission made him appear “[g]uilty by association.” (Pet., Dkt. No. 1 at 5.) This claim
                                  15   was not raised on direct appeal, but rather by way of habeas petition to the state supreme
                                  16   court, which denied the petition with citations to Dixon, Duvall, and Swain.
                                  17          Respondent correctly points out that the claim is procedurally defaulted. “Since the
                                  18   claim is based on matters within the record, but was not raised on appeal, the Dixon bar
                                  19   discussed in connection with petitioner’s second claim applies here as well.” (MTD, Dkt.
                                  20   No. 10 at 10.)
                                  21          As with the above claim, Gearhart has not shown cause or prejudice, or that a
                                  22   failure to adjudicate the claim will result in a fundamental miscarriage of justice. His prior
                                  23   bad acts claim is DISMISSED.
                                  24   iv.    Prosecutorial Misconduct and Failure to Disclose Evidence
                                  25          Gearhart claims the prosecutor committed misconduct by “[i]mproper argument and
                                  26   failure to disclose evidence during Pinecrest camping trip (8/2010) of altercation between
                                  27   accusers and camper. Boys assaulted two people but denied action.” (Pet., Dkt. No. 1 at
                                  28   6.) These claims were not raised on direct appeal, but rather by way of habeas petition to
                                                                                     6
                                   1   the state supreme court, which denied the petition with citations to Dixon, Duvall, and
                                   2   Swain. Respondent regards the first claim as procedurally defaulted and the second, which
                                   3   appears to be a Brady claim rather than a misconduct claim, as unexhausted. (MTD, Dkt.
                                   4   No. 10 at 11-12.)
                                   5          a.     Prosecutorial Misconduct.
                                   6          Respondent correctly points out that the claim of prosecutorial misconduct is
                                   7   procedurally defaulted under Dixon. “[S]ince such claim was based on matters within the
                                   8   record on appeal, it could have been raised on appeal.” (MTD, Dkt. No. 10 at 11.)
                                   9          As with the above claim, Gearhart has not shown cause or prejudice, or that a
                                  10   failure to adjudicate the claim will result in a fundamental miscarriage of justice. His
                                  11   prosecutorial misconduct claim is DISMISSED.
                                  12          b.     Failure to Disclose
Northern District of California
 United States District Court




                                  13          The second claim — the failure to disclose the altercation — falls under Brady v.
                                  14   Maryland, 373 U.S. 83 (1963),1 rather than under prosecutorial misconduct. Respondent
                                  15   correctly points out that the facts underlying this claim were not presented to the state
                                  16   supreme court. (MTD, Dkt. No. 10 at 12.) The claim is therefore not exhausted. Gearhart
                                  17   will be given an opportunity to exhaust this claim.
                                  18   v.     Ineffective Assistance
                                  19          Gearhart contends counsel rendered ineffective assistance by waiving “opening stmt
                                  20   [sic] denying allegations” and by failing to call witnesses. (Pet., Dkt. No. 1 at 6.) This
                                  21   claim was not raised on direct appeal, but rather by way of habeas petition to the state
                                  22   supreme court.
                                  23          Respondent contends the claims are unexhausted, even though they appeared in
                                  24   some form in the state habeas petition. Respondent’s argument unfolds as follows.
                                  25   Because petitioner poorly articulated the facts in support of this claims, the state supreme
                                  26   court “could not reasonably have understood what petitioner was claiming that counsel did
                                  27

                                  28
                                       1
                                        Under Brady, the prosecution must disclose material evidence “favorable to an accused.”
                                       Brady, 373 U.S. at 87.
                                                                                     7
                                   1   nor did not do, or what the witnesses would have said that would have been exculpatory.”
                                   2   (MTD, Dkt. No. 10 at 13.) The state supreme court’s citations to Swain and Duvall
                                   3   support this conclusion. The page cited in Swain declares that the court’s ruling is “not a
                                   4   ruling on the merits of the issues which petitioner has attempted to raise.” Swain, 34 Cal.
                                   5   2d at 304. Similarly, the citation to Duvall indicates that the court denied the claim
                                   6   because Gearhart either failed to state his claims with particularity or failed to provide
                                   7   “reasonably available documentary evidence.” Duvall, 9 Cal. 4th at 474.
                                   8          According to the Ninth Circuit, a state court’s citation to Swain and Duvall “means
                                   9   that the California Supreme Court rejected” a petition as “insufficiently pleaded.” Curiel
                                  10   v. Miller, 830 F.3d 864, 869 (9th Cir. 2016). When claims are rejected in that way, they
                                  11   remain unexhausted. Medley v. Runnels, 506 F.3d 857, 869 (9th Cir. 2007).
                                  12          These claims are unexhausted, as respondent contends. Gearhart will be given an
Northern District of California
 United States District Court




                                  13   opportunity to exhaust them.
                                  14   vi.    False Testimony
                                  15          Gearhart claims his accusers had a motive to testify falsely. (Pet., Dkt. No. 1 at 6.)
                                  16   Respondent correctly points out that this claim was not presented to the state supreme
                                  17   court at all and that it fails to articulate any federal basis for relief. (MTD, Dkt. No. 10 at
                                  18   13.) Gearhart will be given an opportunity to exhaust this claim.
                                  19                                          CONCLUSION
                                  20          Respondent’s motion is GRANTED. (Dkt. No. 10.) Claims ii (admission of
                                  21   confession), iii (admission of prior bad acts), and iv(a) (prosecutorial misconduct) are
                                  22   DISMISSED.
                                  23          Claims i (admission of CSAAS evidence), iv(b) (failure to disclose evidence), v
                                  24   (ineffective assistance), and vi (motive to testify falsely) are unexhausted. Gearhart has
                                  25   two choices regarding his unexhausted claims. He can opt to (1) dismiss the petition
                                  26   and return to state court to exhaust the unexhausted claims, or (2) move to stay the petition,
                                  27   exhaust the unexhausted claims and then move to amend the stayed petition to add the
                                  28   exhausted claims. See Ford v. Hubbard, 305 F.3d 875, 882-86 (9th Cir. 2002), amended,
                                                                                      8
                                   1   330 F.3d 1085 (9th Cir. 2003).
                                   2          If he chooses option (1) (to dismiss this case and return later with a completely
                                   3   exhausted petition), the new petition may be barred by the one-year statute of limitations
                                   4   contained in 28 U.S.C. § 2244(d)(1). Time during which a properly filed application for
                                   5   state collateral review (such as a state habeas petition) is pending is excluded from the one-
                                   6   year time limit. Id. § 2244(d)(2). Gearhart is reminded that the time a federal petition,
                                   7   such as this one, is pending is not excluded from the one-year limit. Duncan v. Walker,
                                   8   121 S. Ct. 2120, 2129 (2001).
                                   9          If he chooses option (2) (move to stay the petition here, exhaust the unexhausted
                                  10   claims in state court and then move to amend his federal petition to add the exhausted
                                  11   claims), he would be required to file a petition in the California Supreme Court within 60
                                  12   days from the date of the order staying his federal suit, and then obtain a decision from the
Northern District of California
 United States District Court




                                  13   California Supreme Court on his unexhausted claims. Gearhart would also be required to
                                  14   notify this Court within thirty days of the California Supreme Court’s final decision on his
                                  15   unexhausted claims. In order to qualify for a stay, he must also show good cause for why
                                  16   these claims were not previously exhausted and that they are “potentially meritorious”
                                  17   under Rhines v. Webber, 544 U.S. 269 (2005).
                                  18          Gearhart must inform the Court of his choice in writing on or before
                                  19   September 16, 2019. No extensions of time will be granted. Failure to inform the
                                  20   Court of his choice by such date will result in the dismissal of the action for failure to
                                  21   prosecute and without further notice to petitioner.
                                  22          The Clerk shall terminate all pending motions.
                                  23          IT IS SO ORDERED.
                                  24   Dated: August 7, 2019
                                                                                         _________________________
                                  25
                                                                                         WILLIAM H. ORRICK
                                  26                                                     United States District Judge
                                  27

                                  28
                                                                                     9
